         Case 1:08-cr-00789-RJS Document 444 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA


         -v-                                                        No. 08-cr-789-7 (RJS)
                                                                          ORDER
    LENROY MCLEAN,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

        The Court is in receipt of Defendant                     pro se letter, dated September 24,

2020,                                                                                   pursuant to

5 U.S.C. § 552 et seq.,                                               (Doc. No. 439.) Because the

                                               , see 5 U.S.C. § 551(1)(B), it cannot provide McLean

with the records he seeks pursuant to FOIA.

        To the extent that McLean seeks to make a FOIA request to the United States Department

of Justice, he must comply with the FOIA request procedures set forth in the regulations

promulgated by the Department. This includes sending his request to the FOIA officer responsible

for the particular component of the Department of Justice he believes is most likely to maintain

the records he seeks. See

responding to FOIA requests, with each component designating a FOIA office to process records

from that component. . . . To make a request for records of the Department, a requester should

                                                                                                id.

§                                      nd requests to the FOIA/PA Mail Referral Unit, Justice

Management Division, Department of Justice, 950 Pennsylvania Avenue NW., Washington, DC

20530 0001, or via email to MRUFOIA@usdoj.gov, or via fax to (202) 616 6695. The Mail
         Case 1:08-cr-00789-RJS Document 444 Filed 11/04/20 Page 2 of 2




Referral Unit will forward the request to the component(s) that it determines to be most likely to

                                         see also id.

request for records about himself or herself must comply with the verification of identity provision

set forth in [28 C.F.R. § 16.41



to 5 U.S.C. § 552 et seq. is DENIED. The Clerk of Court is respectfully directed to terminate the

motion pending at Doc. No. 439 and to mail a copy of this order to McLean.

SO ORDERED.

Dated:         November 3, 2020
               New York, New York
                                                        ____________________________________
                                                        RICHARD J. SULLIVAN
                                                        UNITED STATES CIRCUIT JUDGE
                                                        Sitting by Designation




                                                 2
